 Case: 4:18-cv-01706-HEA Doc. #: 8-1 Filed: 10/12/18 Page: 1 of 2 PageID #: 36



                   IN THE UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MISSOURI

DAVID MIZELL AND            )
KYONG MIZELL                )                Case No. 18-CV-01706-HEA
                            )
    Plaintiffs,             )
                            )
vs.                         )
                            )
PROFESSIONAL TRANSPORTATION )
SOLUTIONS, LLC              )
                            )
    Defendant.

             SUPPLEMENTAL DECLARATION OF CHRISTEIN STITH

        COMES NOW Plaintiffs, David Mizell and Kyong Mizell, and submit the

following Supplemental Declaration of their daughter, Christein Stith, as

follows:

        1.    I am the daughter of David Mizell and Kyong Mizell.

        2.    I previously filed a Declaration in this matter, dated October 5,

2018.

        3.    I have personal knowledge of the matters stated in the Complaint

and in this Declaration.

        4.    David Mizell was not able to replace the BiPap machine, wheelchair

and porta potty after they were not delivered to his new home in Florida by

June 5, 2018. His insurers failed to pay to replace these items, and he had

insufficient funds to do so.

        5.    The shipment also included the personal papers of David and

Kyong Mizell, including documents with their social security numbers, the



                                    Page 1 of 2
Case No. 18-CV-01706-HEA
                                                            EXHIBIT A, 1 of 2
 Case: 4:18-cv-01706-HEA Doc. #: 8-1 Filed: 10/12/18 Page: 2 of 2 PageID #: 37



military documents for David Mizell, military medals and the military uniform

worn by David Mizell.

         6.    The shipment also included a lifetime of photographs of the Mizell

family, which cannot be replaced.

         7.    The shipment also included David Mizell’s wheelchair and porta

potty.

         8.    On occasions, prior to May 30, 2018, David Mizell would become

disoriented.

         9.    After May 30, 2018 through the current date, David Mizell became

disoriented more frequently.

         10.   David Mizell is currently scheduled for additional heart surgery, to

remove blockages, on Tuesday, October 16, 2018, at St. Vincent’s Hospital in

Jacksonville, Florida.

         11.   The personal papers, the lifetime of family photographs and David

Mizell’s military medals and military uniform are all irreplaceable.

         Under penalty of perjury, Christein Stith, the daughter of David Mizell

and Kyong Mizell, states that the facts and matters set forth in the above and

foregoing Supplemental Declaration are true and correct to my best knowledge,

information and belief.


                                              __________________________________
                                              Christein Stith



         Executed this _______day of October, 2018.


                                     Page 2 of 2
Case No. 18-CV-01706-HEA
                                                             EXHIBIT A, 2 of 2
